             Case 3:20-cv-30122 Document 1 Filed 07/29/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________________
REBECCA RACZ, on behalf of herself and others    )
similarly situated,                              )
               Plaintiff,                        )
                                                 )
                                                 )
       v.                                        ) Civil Action No.
                                                 )
SOLOMON AND SOLOMON, P.C., and                   )
JULIE B. SOLOMON,                                )
               Defendants,                       )
________________________________________________)



                             COMPLAINT AND JURY DEMAND

       Plaintiff Rebecca Racz brings suit for damages and injunctive relief due to Defendants’

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).and

M.G.L. c. 93A, § 2, in attempting to collect an alleged consumer debt.

                                              Parties

1. Plaintiff Rebecca Racz is an individual who resides in Shelburne Falls, Franklin County,

   Massachusetts.

2. Defendant Solomon and Solomon, P.C., is a professional corporation organized under the laws

   of the State of New York with a principal place of business at 1 Columbia Circle, Albany, New

   York.

3. Defendant Julie B. Solomon is an individual who maintains a principal place of business at 1

   Columbia Circle, Albany, New York.

                                       Statement of Facts

4. At all times relevant to this complaint each Defendant was a “debt collector” under the Fair Debt


                                                 1
             Case 3:20-cv-30122 Document 1 Filed 07/29/20 Page 2 of 6



   Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692a and the Massachusetts Debt Collection

   Practices Act, M.G.L. c. 93, § 24, because each regularly collected and attempted to collect, directly

   or indirectly, consumer debts due or owed or asserted to be due or owed to another. As used in this

   complaint, the term “consumer debt” means a financial obligation incurred primarily for personal,

   household, or family purposes.

5. On February 13, 2015, the Natick District Court entered a Small Claims judgment against

   Plaintiff and in favor of CACH, LLC.

6. The Small Claims judgment was based on a consumer debt allegedly owed by Plaintiff to

   CACH, LLC.

7. Defendants were engaged by CACH, LLC to collect the judgment and filed an appearance for

   CACH in the Small Claims case.

8. On or about November 15, 2019, Defendants issued a document subpoena in connection with

   the Small Claims case and caused said subpoena to be served on Plaintiff’s employer. The

   subpoena sought information regarding Plaintiff’s employment and income for the purpose of

   obtaining a payment order from the Natick District Court at a hearing scheduled for January 8,

   2020.

9. The Uniform Small Claims Rules do not permit the issuance or service of a subpoena for the

   purpose of enforcing a judgment. Moreover, the Rules specifically prohibit a party from

   conducting any discovery absent court order. The subpoena issued and served by Defendants

   was not authorized by the Natick District Court.

10. Plaintiff’s employer informed her of the subpoena and showed it to her. Immediately, Plaintiff

   became embarrassed, anxious, and confused, causing her to experience heart palpitations,




                                                   2
              Case 3:20-cv-30122 Document 1 Filed 07/29/20 Page 3 of 6



    headaches, and stomach distress. In addition, Plaintiff’s privacy and peace of mind were

    violated, and she became concerned about keeping her job.

11. Plaintiff spent time and effort contacting and conferring with legal counsel in order to

    understand her rights and options. Plaintiff retained counsel and incurred legal fees.

12. Plaintiff’s counsel contacted Defendants. Counsel informed Defendants of Plaintiff’s position

    that the issuance and service of the document subpoena were unlawful.

13. Defendants notified Plaintiff’s employer to “disregard” the subpoena.

14. Despite Defendants’ notification to Plaintiff’s employer, Plaintiff continued to feel violated

    and continued to suffer embarrassment and anxiety due to Defendants’ actions.

                                           Class Allegations

15. Plaintiff brings this action on behalf of herself and classes of other persons similarly situated. The

    classes consist of all Massachusetts residents who were defendants in Massachusetts small

    claim actions based on a consumer debt and who, on or after the date which was one year prior

    to the filing of this action (Count I) and on or after the date which was four years prior to the

    filing of this action (Count II), were the subject of any document subpoena served by

    Defendants in said actions that had not been court-authorized. Excluded from the class are all

    past and present employees, agents, officers, and directors of Defendants, and persons who

    have released Defendants from liability. On information and belief, there are at least fifty class

    members, making joinder impracticable.

16. There are questions of law and fact common to the class, which common issues

    predominate over any issues peculiar to individual class members. The principal common

    issues are: (a) whether Defendants are debt collectors under the FDCPA and Massachusetts

    law; (b) whether Defendants are engaged in trade or commerce in Massachusetts; (c) whether



                                                    3
               Case 3:20-cv-30122 Document 1 Filed 07/29/20 Page 4 of 6



    Defendants’ conduct violated the FDCPA and/or Chapter 93A as alleged; and (d) whether

    Defendants’ violations of Chapter 93A were knowing or willful in nature. The only individual

    questions involve the specific amounts of damages to be awarded to each class member, which can be

    addressed administratively and/or through mini-trials or hearings.

17. Plaintiff’s claim is typical of the claims of class members. All claims are based on the same legal

    theory, and all arise from the same course of conduct.

18. Plaintiff will fairly and adequately protect the interests of all class members. Plaintiff is committed to

    a vigorous and successful prosecution of this action, is familiar with the legal and factual issues involved,

    and has retained counsel experienced in the litigation of consumer rights cases, including consumer

    class actions. Neither Plaintiff nor counsel have any interest or conflict that might cause them to not

    vigorously pursue this action.

19. A class action is superior to other available methods for the fair and efficient adjudication of this

    controversy, since: (a) the financial losses suffered by most class members are such that it

    would be economically unfeasible for them to individually litigate their claims; (b) the factual

    and legal issues common to all class members far outweigh any individual questions; (c) the

    prosecution of separate lawsuits by individual class members would entail the risk of

    inconsistent and conflicting adjudications; and (d) there will be no unusual or extraordinary

    management difficulties in administering this case as a class action.

                                 COUNT I: Violations of the FDCPA

20. Plaintiff repeats and incorporates herein all preceding allegations.

21. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because she is an individual and

    was alleged to owe a consumer debt.

22. Defendants violated the following provisions of the FDCPA: (i) § 1692c(b), by unlawfully



                                                       4
             Case 3:20-cv-30122 Document 1 Filed 07/29/20 Page 5 of 6



   communicating with a third party regarding Plaintiff and the debt; (ii) § 1692e(5), by

   threatening to and taking actions that could not legally be taken; (iii) § 1692e(10), by using

   deceptive means to attempt to collect a debt and to obtain information regarding Plaintiff; and

   (iv) § 1692f, by using unfair means to attempt to collect a debt.

23. As direct and proximate results of Defendants’ violations of the FDCPA, Plaintiff suffered

   harm as alleged herein.

       WHEREFORE, Plaintiff prays that this Honorable Court enter judgment against

       Defendants, jointly and severally:

       (a) Awarding her actual damages;

       (b) Awarding her statutory damages;

       (c) Awarding interest, costs, and reasonable attorney’s fees;

       (d) Awarding such further relief as shall be just and proper.

                             COUNT II: Violations of M.G.L. c. 93A

24. Plaintiff repeats and incorporates herein all preceding allegations.

25. At all relevant times, Defendants were engaged in trade or commerce in Massachusetts.

26. The above-described misconduct of Defendants constituted unfair and/or deceptive acts and

   practices in violation of M.G.L. c. 93A, § 2.

27. The above-described violations of the FDCPA constituted per se violations of M.G.L. c. 93A,

   § 2.

28. Defendants’ violations of M.G.L. c. 93A, § 2, were knowing or willful in nature.

29. As a result of Defendants’ violations of M.G.L. c. 93A, § 2. Plaintiff suffered harm as alleged

   herein.

30. Plaintiff is entitled to assert this claim without serving a pre-suit demand letter pursuant to



                                                   5
         Case 3:20-cv-30122 Document 1 Filed 07/29/20 Page 6 of 6



M.G.L. c. 93A, § 9, since neither Defendant has assets or maintains a place of business in

Massachusetts.

   WHEREFORE, Plaintiff prays that this Honorable Court enter judgment against

   Defendants, jointly and severally:

        (a) Awarding her actual damages or $25.00, whichever is greater;

        (b) Doubling or trebling all actual damages awarded;

        (c) Enjoining Defendants from continuing to engage in the unlawful conduct

            complained of;

        (d) Awarding interest, costs, and reasonable attorney’s fees;

        (e) Awarding such further relief as shall be just and proper.



                           TRIAL BY JURY IS DEMANDED



                                                    REBECCA RACZ, Plaintiff

                                                    By her attorney:

                                                    /s/ Kenneth D. Quat
                                                    Kenneth D. Quat (BBO #408640)
                                                    QUAT LAW OFFICES
                                                    929 Worcester Rd.
                                                    Framingham MA 01701
                                                    508-872-1261
                                                    ken@quatlaw.com




                                               6
